Citation Nr: 0610256	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-27 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial evaluation beyond 30 percent 
for left eye amblyopia and ex-anopia with no light 
perception.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty April 1951 to 
July 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico.  

In August 2004, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  


FINDINGS OF FACT

1.  The veteran engaged in combat during his active military 
service; he was awarded the Combat Infantryman's Badge.  

2.  Competent medical evidence of a diagnosis of PTSD is not 
of record.

3.  The veteran's service-connected left eye disability is 
presently characterized by the ability to count fingers at 
one foot.  

4.  The veteran's nonservice-connected right eye is not 
blind, nor is there evidence of anatomical loss or 
enucleation of the service-connected left eye.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).   

2.  The criteria for an evaluation in excess of 30 percent 
for left eye amblyopia and ex-anopia with no light perception 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Code 6070 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  Under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders.  38 C.F.R. § 
4.125 (2005).  

The veteran's service records reveal that he served as an 
infantryman in Korea.  His DD-214 indicates that he received 
the Combat Infantryman's Badge.  Thus, exposure to combat is 
shown, and an inservice stressor may be conceded.  

The veteran's service medical records show no reference to 
any complaints of or treatment for a psychiatric disorder.  
At his June 1953 discharge examination, the mental component 
of the examination was normal.  Thereafter, reference to a 
psychiatric disability is not shown in the record until 
February 1998, when a private examiner reported treating the 
veteran from 1992 to 1995 for a nervous condition.  In a May 
2002 statement a private examiner reported that the veteran 
has PTSD after the Korean War.   

The veteran was subsequently examined by VA on two occasions, 
and PTSD was not found.  In September 1998, after examining 
the veteran, the clinician diagnosed anxiety disorder NOS 
with depressive and hysterical features.  More recently in 
March 2005, the veteran was examined by VA and the clinician 
diagnosed depressive disorder NOS.  The examiner had reviewed 
the veteran's claims file.  He stated that the veteran's 
disorder did not meet the DSM-IV criteria to establish a 
diagnosis of PTSD.  It was stated that since PTSD was not 
found and a definite extreme stressor was not identified, a 
link between the stressor and the symptoms could not be 
established.  

In this case, after weighing and balancing all the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  Based on the veteran's Korean War service and the CIB 
medal he has received, the presence of a qualifying stressor 
is conceded in this case.  However, the Board concludes that 
the evidence does not provide a diagnosis of PTSD in 
accordance with the provisions of 38 C.F.R. § 4.125(a).  

The Board considers the findings and opinion of the VA 
examiners to be quite probative and accepts those findings 
over the statement of the private examiner in May 2002.   The 
recent VA opinion is based on extensive review of the 
veteran's claims file and examination of the veteran and 
offers rationale for the finding.  That evidence has 
considerably more weight than the opinion of the private 
examiner which was unaccompanied by an examination, review of 
medical records or a rationale for the finding.  

The Board has also considered the veteran's own assertions 
that he has PTSD due to service.  The Board finds that such 
assertions are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  See Bostain v. West, 11 Vet.  
App. 124, 127 (1998).   

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD. Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.   
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

A Left Eye Disability

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  

In the present case, it is clear that the veteran meets the 
regulatory standard for blindness in his service-connected 
left eye, as documented on VA examination in September 1998 
with a finding of no light perception.  38 C.F.R. § 4.79 
(2005).  The right eye vision was reported as 20/40.  On VA 
examination in February 2005, he could count fingers at one 
foot, and vision in the right eye was 20/50 uncorrected; 
however vision in the right eye was 20/25-2 corrected, and 
this is the controlling reading.  See, 38 C.F.R. 4.75 (2005).  
Given the visual acuity reported, and the lack of evidence of 
enucleation or anatomical loss of the veteran's left eye, the 
evidence does not support a higher schedular rating.  38 
C.F.R. Part 4.84a, Diagnostic Codes, 6066, 6070, 6073, 6076 
(2005).  Moreover, as the veteran is not blind in the 
nonservice-connected right eye, the provisions of 38 C.F.R. § 
3.383 pertaining to paired organs is not for application in 
this case.  Accordingly, the 30 percent evaluation in effect 
is appropriate, and an increased rating is not warranted.  
The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice that complied 
with the requirements noted in June 2002, for PTSD, and in 
August 2004 on both issues.  Proper and complete notice was 
provided subsequent to the RO determination.  The deficiency 
in the timing of the VCAA notice is harmless error.  The 
requisite notifications were ultimately provided to the 
appellant before the final transfer and certification of the 
case to the Board, and he had ample time in which to respond 
to the notice letter.  The appellant has had a meaningful 
opportunity to participate effectively in the processing of 
his claim.  The Board finds that the present adjudication of 
this issue will not result in any prejudice to the appellant.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the preponderance of the evidence 
is against the appellant's claim for service connection for 
PTSD, and any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
As for the claim for service connection for left eye 
disability, there is no prejudice to the veteran in any 
failure to provide him with notice of all five elements of 
his service-connection claim, as that claim has been 
substantiated.  

As to the duty to assist, the veteran was examined by VA and 
records were obtained.  


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.  

An initial evaluation beyond 30 percent for left eye 
amblyopia and ex-anopia with no light perception is denied.   



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


